—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Dutchess County (Pagones, J.), dated September 18, 2001, as granted that branch of the motion of the defendant Vassar College which was for summary judgment dismissing the plaintiffs cause of action pursuant to Labor Law § 241 (6) insofar as asserted against it.
Ordered that the order is reversed insofar as appealed from, with costs, that branch of the motion which is for summary judgment dismissing the plaintiffs cause of action pursuant to Labor Law § 241 (6) insofar as asserted against the respondent *516is denied, and that cause of action is reinstated against the respondent.
There are issues of fact, inter alia, as to whether the cracked pane of glass on the subject double doors constituted a sharp projection as contemplated under 12 NYCRR 23-1.7 (e) (1) and (2) (see Kerins v Vassar Coll., 293 AD2d 514 [decided herewith]). Altman, J.P., Adams, Townes and Crane, JJ., concur.